 AVCO MANUFACTURING CORPORATION295operating conditions,including interchange among offset press -men and letterpressmen and lack of segregation of litho-graphic employees, were relied upon by the Board in depart-ing from its usual policy of permitting such separate units.Neither of those factors is present in the instant case, norare there any other factors present which would warrant adeparturefrom that policy here.Of the 2 employees in the lithographic department, onePearson, has more skill and experiencethanthe other and ispaid $20 more per week than the other. Pearson handles allthe plate packing, stripping, and helps operate the press. Noone else inthe shop knows as much about lithography as hedoes,and he is substantially responsible for the properoperation of the lithographic department in the performanceof his duties. Pearson has no authority to hire or dischargeemployees, to discipline them, or effectively to recommendsuch action. The Employer employs 3 typographers, 2 letter-pressmen, and2 binderyemployees in its other departments.One employee in each of these departments acts in the samerelation to the other employees in the same department asdoesPearson to the other lithographic employee. In thePioneer case," the parties stipulated that such employees inthe letterpress and lithographic classificationswere notsupervisorswithin themeaning of the Act. We find thatPearson is not a supervisor within the meaning of the Act, butismerely in the position of a highly skilled employee advisingand instructing a less skilled employee working with him. 12Accordingly, we find appropriate a unit of all lithographicemployees at the Employer's Tacoma, Washington, plant,excluding all other employees,guards, and supervisors asdefined in the Act.[Text of Direction of Election omitted from publication.]"Pioneer,Inc., supra12Hodgdon Brothers- Goudy & Stevens, 106 NLRB No. 211; Danner Press of Canton, Inc.,91 NLRB 239.AVCO MANUFACTURING CORPORATION, APPLIANCE ANDELECTRONICS DIVISION'andINTERNATIONAL UNION,UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERS OF AMERICA, CIO. Case No.35-RC-938. December 4, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John W. Hines,'The Employer's name appears as corrected at the hearing.107 NLRB No. 75. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.2Upon the entire record in this case, the Board finds:1.The Employer contends that theBoard doesnot havejurisdiction over the instant proceeding because it is notengaged in commerce within the meaning of the 'Act. TheEmployer failed to submit any data at the hearing regardingitsbusiness activities.3 We hereby take official notice of aprior case --CrosleyDivision, Avco Manufacturing Corporation,35-RC-526 (not reported in printed volumes of Board De-cisions)--inwhich the Employer in June 1951, stipulated tothe following factsregardingtheRichmond plant, the onlyone involved in this proceeding: Annual purchases are inexcess of $1,000,000, more than 50 percent of which is re-ceived from points outside the State. Annual sales arein excessof $1,000,000, more than half of which is shipped directly topoints outside the State.In the absence of evidence of any material change in theEmployer's operations since 1951, we find that the Employeris engaged in commerce and that the policies of the Act willbe effectuated by asserting jurisdiction in this case. 42 At the hearing, the Employer and the Intervenor, Local Union No. 1127, InternationalBrotherhood of Electrical Workers, AFL, made several motions to dismiss the petitionbecause of certain contentions set forth below. The hearing officer referred the motions tothe Board. The motions are hereby denied for the following reasons:The Employer and Intervenor assert that the petition incorrectly designated the name ofthe Employer. The petition was amended at the hearing to show the correct name, and theEmployer and Intervenor have not shown that they were prejudiced by the incorrect designa-tion. Bordo Products Company, 83 NLRB 461.The Employer contends that it did not have sufficient time to prepare for the formal hearing.The record shows that it received notice on September 16, 1953, that a formal hearing wouldbe held on September 30, 1953 The hearing was actually held on October 2, 1953. The Em-ployer contends that because the informal hearing originally scheduled for September 21,1953,was postponed to September 28, the formal hearing should also have been postponedfor 1 week, instead of only for 2 days. The Board has no rule, however, that when an informalhearing is delayed, the formal hearing in the same case must be put off for exactly the samelength of time.The Employer also asserts that the hearing officer "prejudiced himself" by discussing thepostponement of the informal hearing with a representative of the Intervenor and notifyingthe other parties through such representative of the granting of the postponement. We do notsee how this procedure affected the Employer's opportunity to present its case or otherwiseprejudiced the Employer.The Employer and Intervenor contend that the Petitioner has not made a sufficient showingof interest.We find no merit in this contention, as showing of interest is an administrativematter, not litigable by the parties. Yellow Cab Company. 103 NLRB 395 Moreover, we aresatisfied that the Petitioner has made an adequate showing.The Employer contends that the Petitioner failed to show that it was in compliance withSection 9 (f), (g), and (h) of the Act. We find no merit in this contention, as it is well settledthat compliance is a question for administrative determination, not litigable by the parties.Moreover, we are administratively satisfied that the Petitioner is in compliance. SunbeamCorp., 94 NLRB 844.3 The Employer's representative withdrew from the hearing before the commerce questionwas reached.4 Federal Dairy, Inc , 91 NLRB 638, Stanislaus Implement and Hardware Co., 91 NLRB 618. AVCO MANUFACTURING CORPORATION2972.The labor organizations involved claim to representcertain employees of the Employer.3.The Employer and Intervenor allege that they have apresently effective contract which is a bar to the petition,filed on September 8, 1953. The contract was executed onNovember 14, 1951,to run for a period ending October 31,1953, and automatically renewable from year-to-year,absent60-day written notice of intent to modify or terminate it. TheEmployer duly notified the Intervenor by letter, dated August28, 1953, that it wished to terminate the contract as of itsexpiration date on October 31, 1953. Accordingly,we findthat the contract is no bar to the petition.We find,therefore,thata question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and(7) of the Act.4.We find that the following employees constitute a unitappropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act:All production and maintenance employees at the Employer'sRichmond,Indiana, plant,including plant clerical employees,but excluding office clerical and cafeteria employees, time-keepers, time-study men, safety engineers,first aid personnel,draftsmen,tool and die designers,technical engineers,generalforemen's confidential clerks, interstate truckdrivers,highlyskilled testmen in the inspection department,technicaltrainees,guards, professional employees,and all supervisorsas defined in the Act.5[Text of Direction of Elections omitted from publication.]Member Rodgers took no part in the consideration of theabove Decision and Direction of Election.5 The unit conforms to the stipulation of the Petitioner and Intervenor and also conformssubstantially to the contract unitThe Employer contends in its brief that the unit is notappropriate,but does not state any reason for this contention,and at the hearing acknowledgedthat it considered the contract unit appropriate.6 The Petitioner requests that the employees who were on the payroll as of the date of filingthepetition,September 8, 1953,or who may be on the payroll at any time subsequent toSeptember 8, 1953,be permitted to vote. However,we perceive no reason for departing fromour usual practice with regard to eligibility.The Petitioner and Intervenor request that employees who admittedly have been perma-nently laid off, but who still maintain seniority rights under the Intervenor's recently termi-nated contract with the Employer,be permitted to vote in the election Voting eligibility oflaid-off employees depends on whether they have a reasonable expectation of reemploymentin the near future.Therefore,the foregoing employees,having been permanently laid off,may not vote, even though they retain seniority rights under the contract.General MotorsCorporation,92 NLRB 1752.The Petitioner also requests that probationary employees bepermitted to voteWhether employees are classified as probationary under the tern-is of acontract is irrelevant for our election procedure;accordingly,if theymeet the conditions ofeligibility in our Direction,they may vote in the election.